       Case 4:18-cr-00101-BMM Document 185 Filed 08/04/21 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                      Cause No. CR 18-101-GF-BMM
                                                          CV 21-21-GF-BMM
              Plaintiff/Respondent,

       vs.                                       AMENDED ORDER DENYING
                                               § 2255 MOTION AND GRANTING
 GARY SHEEHAN,                                         CERTIFICATE OF
                                                       APPEALABILITY
              Defendant/Movant.


      This case comes before the Court on Defendant/Movant Gary Sheehan’s

motion to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C. § 2255.

Sheehan is a federal prisoner proceeding pro se. The Court previously directed the

United States to file its discovery in this matter to aid the Court in evaluating

Sheehan’s motion. The United States filed its discovery, an accompanying brief,

and a motion for clarification. (Doc. 180.) After reviewing the file, the Court

concludes that Sheehan’s § 2255 motion should be denied, and a certificate of

appealability should be granted.

                               I. Preliminary Review

      Before the United States is required to respond, the Court must determine

whether “the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see also Rule 4(b), Rules

                                           1
       Case 4:18-cr-00101-BMM Document 185 Filed 08/04/21 Page 2 of 9



Governing Section 2255 Proceedings for the United States District Courts. A

petitioner “who is able to state facts showing a real possibility of constitutional

error should survive Rule 4 review.” Calderon v. United States Dist. Court, 98

F.3d 1102, 1109 (9th Cir. 1996) (“Nicolas”) (Schroeder, C.J., concurring)

(referring to Rules Governing § 2254 Cases). The Court should “eliminate the

burden that would be placed on the respondent by ordering an unnecessary

answer.” Advisory Committee Note (1976), Rule 4, Rules Governing § 2254

Cases, cited in Advisory Committee Note (1976), Rule 4, Rules Governing § 2255

Proceedings.

                                   II. Background

      On November 19, 2018, a criminal complaint was filed against Sheehan on

one count of possession with intent to distribute and possession of a firearm in

furtherance of a drug trafficking crime. The complaint was followed by an

indictment by a grand jury on December 6, 2018, on conspiracy to possess with

intent to distribute (21 U.S.C. § 846), possession with intent to distribute (21

U.S.C. § 841(a)(1) and 18 U.S.C. § 2) and possession of firearms in furtherance of

a drug crime (18 U.S.C. §§2 ad 924(c)(1)(A)(i)). (Doc. 24.) A superseding

indictment with the same charges was filed on January 10, 2019. (Doc. 36.) A

second superseding indictment, filed on March 7, 2019, added a charge of

prohibited person in possession of a firearm (18 U.S.C. § 922(g)(1)). (Doc. 46.) A

                                           2
       Case 4:18-cr-00101-BMM Document 185 Filed 08/04/21 Page 3 of 9



third superseding indictment was filed August 8, 2019. (Doc. 75.)

      Criminal Justice Act panel attorney June Lord was appointed to represent

Sheehan on November 20, 2018. (Doc. 10.) Lord moved to withdraw as counsel on

August 5, 2019, stating that Sheehan was unhappy with her representation. (Doc.

71.) A hearing was held, and the motion was granted. The Court appointed new

counsel, Wendy Holton, on August 12, 2019.

      Sheehan moved to change his plea on November 8, 2019, and, after a

number of continuances, finally appeared at a change of plea hearing on November

12, 2019. At this hearing, Sheehan pleaded guilty to Counts II and IV of the third

superseding indictment. (Doc. 106.) He waived his right to appeal or collaterally

attack his sentence, except for claims of ineffective assistance of counsel.

      The U.S. Probation Office prepared a presentence report, to which Sheehan

raised no objections. Based on a total offense level of 33 and a criminal history

category of II, Sheehan’s advisory guideline range was 151 to 188 months. The

Court varied downward to a sentence of 90 months in prison on Counts II and IV,

concurrent, to be followed by five-year and three-year terms of supervised release,

also concurrent. (Doc. 150 at 1-3.)

      Sheehan filed an appeal, and appellate counsel replaced Holton. He

voluntarily dismissed his appeal about two months later. Sheehan timely filed this

§ 2255 motion.

                                          3
        Case 4:18-cr-00101-BMM Document 185 Filed 08/04/21 Page 4 of 9



                              III. Claims and Analysis

      Sheehan’s motion contains four claims. Claim One is called “C.I.

Credibility,” and explains that Sheehan did not talk about drugs at all with the

confidential informant who advised law enforcement about Sheehan’s drug

activities. (Doc. 177 at 3.) Claim Two, “subpoenaed phone records,” states that

Travis Birney subpoenaed Sheehan’s phone records without a warrant, leading to

the trap, trace, and ping warrant. Id. at 4. Claim Three, “Felony stop and the chain

of custody of evidence,” claims that the Montana Highway Patrol searched his car

without a warrant. Id. Claim Four, somewhat redundantly called “Chain of

Custody on evidence,” states that when he and his companions were handcuffed,

the police took his wallets, cellphones, etc., never gave a receipt for the property,

and have never returned it. Id. at 5.

      Sheehan ultimately asserts, in a letter appended to his motion, that his first

counsel, June Lord, filed only one motion in her ten months on the case, and that

she failed to file the motions he asked her to file, related to the incidents above.

(Doc. 177-1 at 1.) The rest of the letter elaborates some of the facts upon which he

bases his Claims 1–4 described above. Sheehan’s motion never mentions Holton,

who was his counsel for three months before he changed his plea, and at the time

that the motions deadline passed.

      Sheehan failed to raise any of these substantive claims in the district court or

                                           4
       Case 4:18-cr-00101-BMM Document 185 Filed 08/04/21 Page 5 of 9



on direct appeal, or, if he did so, he voluntarily dismissed them before a ruling,

barring their consideration now. See Bousley v. United States, 523 U.S. 614 (1998);

United States v. Ratigan, 351 F.3d 957 (9th Cir. 2003). Further, Fourth

Amendment claims of illegal search and seizure are not cognizable in § 2255

proceedings. Stone v. Powell, 428 U.S. 465, 486–89 (1976) (the exclusionary rule

exists to deter Fourth Amendment violations by law enforcement rather than to

remedy a wrong against a defendant and is a “judicially created remedy rather than

a personal constitutional right”); see also United States v. Hearst, 638 F.2d 1190,

1196 (9th Cir. 1980) (citing Stone, holding that Fourth Amendment violations

cannot be raised on collateral review).

      Therefore, the only relief available to Sheehan is if his counsel was

ineffective, which properly may be raised for the first time on a § 2255 motion.

See United States v. Pirro, 104 F.3d 297, 299 (9th Cir. 1997). A claim for

ineffective assistance of counsel is governed by Strickland v. Washington, 466 U.S.

668 (1984). At this stage of the proceedings, Sheehan must allege facts sufficient

to support an inference (1) that counsel’s performance fell outside the wide range

of reasonable professional assistance, id. at 687–88, and (2) that there is a

reasonable probability that, but for counsel’s unprofessional performance, the

result of the proceeding would have been different, id. at 694. A strong

presumption exists that counsel's performance falls “within the wide range of

                                           5
       Case 4:18-cr-00101-BMM Document 185 Filed 08/04/21 Page 6 of 9



reasonable professional assistance.” Id. at 689. “[I]t is all too easy to conclude that

a particular act or omission of counsel was unreasonable in the harsh light of

hindsight.” Bell v. Cone, 535 U.S. 685, 702 (2002) (discussing Strickland). In

evaluating an ineffective assistance of counsel claim, the Court may consider the

performance and prejudice components of the Strickland test in either order.

Strickland, 466 U.S. at 697. The Court need not consider one component if there is

an insufficient showing of the other. Id.

      As a preliminary matter, the Court notes that Sheehan’s motion addresses

only his initial counsel, June Lord, and never mentions the counsel who

represented him throughout the motions phase, his change of plea, and his

sentencing. This omission reflects the content of Sheehan’s colloquy with the

Court at his change of plea, during which he explicitly stated that he was satisfied

with Holton’s representation of him. (Doc. 172, COP TR 25:18-26:7.) Because

there was an opportunity to file motions to suppress or to proceed to trial for

months after Lord was replaced, the only viable claim for ineffective assistance

would run against Holton.

      Sheehan also discussed with the Court at his change of plea his issues with

the search, and the fact that he and counsel had discussed a motion to suppress and

counsel did not believe that it would be successful. (Doc. 172, COP TR 26:9-

27:25; 32:5-33:11.) Despite Sheehan’s interest in filing a motion to suppress,

                                            6
       Case 4:18-cr-00101-BMM Document 185 Filed 08/04/21 Page 7 of 9



whether to do so represents a strategic choice of counsel rather than a decision

made by a defendant. “[S]trategic choices [by counsel] made after thorough

investigation of law and facts relevant to plausible options are virtually

unchallengeable.” Strickland, 466 U.S. at 690. It appears that counsel reasonably

researched the suppression issues raised by Sheehan and determined that they were

not viable.

      A review of the discovery produced by the Government leads the Court to

the conclusion that Sheehan’s counsel’s decision not to file a motion to suppress

was well within “the wide range of reasonable professional assistance.” Strickland

at 689. Sheehan seems to think that the confidential informant mentioned in search

warrants proved to be the irreplaceable lynch pin to the Government’s case. Even

accepting as true Sheehan’s assertions that he never spoke about drugs with the

informant, it is clear from the record that multiple people had previously told law

enforcement about Sheehan’s trips to Salt Lake City for drugs. It is also evident

that law enforcement knew of various activities and associates of Sheehan and his

co-defendant son going back years, knowledge sufficient to obtain search warrants

and pen registers. A review of this discovery by Holton would have led to a

reasonable determination that a motion to suppress would be futile. Holton was not

ineffective by not filing that motion. In addition, as the record shows that there

were no grounds for suppression, Sheehan has also failed to carry his burden on the

                                          7
       Case 4:18-cr-00101-BMM Document 185 Filed 08/04/21 Page 8 of 9



second prong of Strickland. Sheehan’s motion is denied.

                          IV. Certificate of Appealability

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255

Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the

district court’s resolution of [the] constitutional claims” or “conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)).

      Sheehan’s claims meet the relatively low threshold required for a COA.

Sheehan likely has failed to identify any respect in which counsel’s performance

was unreasonable. Sheehan also has failed to identify any reasonable probability of

a different outcome if counsel had done anything differently. A COA nevertheless

is warranted under the low threshold.

      Accordingly, IT IS ORDERED:

      1. Sheehan’s motion to vacate, set aside, or correct the sentence under 28

U.S.C. § 2255 (Doc. 177) is DENIED.

      2. The Government’s motion for clarification (Doc. 180) is DENIED as

                                           8
         Case 4:18-cr-00101-BMM Document 185 Filed 08/04/21 Page 9 of 9



moot.

        3. The Government shall comply with L.R. CR 41.1, and to the extent the

Government has custody or control of any non-contraband property belonging to

Sheehan, the Government will facilitate its return.

        3. A certificate of appealability is GRANTED.

        4. The clerk shall ensure that all pending motions in this case and in CV 21-

16-GF-BMM are terminated and shall close the civil file by entering judgment in

favor of the Government and against Sheehan.

        5. The Government’s Motion for Clarification (Doc. 184) is DENIED to the

extent that the Government asks the Court to reconsider issuance of a certificate of

appealability. This Amended Order serves to correct the discrepancy between the

substance and caption of the Court’s Order (Doc. 183) dated July 26, 2021.

        DATED this 4th day of August, 2021.




                                          9
